Citation Nr: 1200215	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965. He also served in the National Guard from June 1977 to June 1978, and from May 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2008, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011, the Veteran and the Secretary of VA filed a joint motion for remand of the Board's denial of entitlement to service connection for hearing loss the Board's December 2008 decision.  The Court granted the motion that same month.  The matter is now presented for the Board's further consideration.  


FINDING OF FACT

The preponderance of the competent evidence of record is against finding that the Veteran has a bilateral hearing loss which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the appellant in December 2004, and March 2005 and March 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim. 

 VA provided adequate notice of how disability ratings and effective dates are assigned.  The claimant was afforded a meaningful opportunity to participate in the adjudication of the claims, and the claims were readjudicated.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board acknowledges that the appellant submitted medical records from the Eastern ENT Sinus and Allergy Center in October 2011, and that he did not waive initial consideration of this evidence by the RO.  These records, however, do not address the etiology of any current sensorineural hearing loss, but merely confirm a previously established uncontroverted fact, i.e., that the appellant has a hearing loss disability.  Hence, a remand is not in order.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

Service Connection-Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as a sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent. 38 C.F.R. § 3.385.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims (Court) has provided guidance for weighing medical evidence.  The Court has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

As noted above, the issue was considered in a December 2008 Board decision.  In April 2011, the Court granted a joint motion on behalf of the Veteran and the Secretary and remanded the issue primarily due to the fact that the Board failed to consider and discuss an October 1971 pre-employment audiometric report, which the parties acknowledge was not part of the record on appeal before the agency.  Because of the narrow Court holding, much of the factual background below is the same or similar to the factual findings made in the December 2008 Board decision as the evidence pertaining to this issue has not changed significantly since that decision was rendered. 

The service medical records are devoid of any complaints, findings or diagnoses pertaining to a hearing loss or tinnitus.  Both the October 1962 enlistment and July 1965 separation examination reports show normal hearing for VA compensation purposes. 

The claims file contains an October 1971 pre-employment audiogram from the Veteran's former employer, the Ford Motor Company.  The audiogram shows evidence of a hearing loss, but does not include an opinion addressing the etiology of any such loss.

An October 1977 National Guard enlistment examination revealed a sensorineural hearing loss in the right ear at 4000 Hertz, otherwise his hearing was within normal limits.

In a March 2004 letter, E.S., M.D., noted that the Veteran reported a history of bilateral symmetric hearing loss for many years.  He reported a history of occupational and military noise exposure.  Dr. E.S. opined that the hearing loss was noise related.  Dr. E.S. did not distinguish between the Veteran's post-service occupational and in-service noise exposure.

In a September 2004 statement, the Veteran stated that he had had hearing loss since service.

In a January 2005 letter, Dr. E.S. noted that the Veteran had extensive noise exposure in the military resulting in high frequency hearing loss; due in part to artillery and mortar fire.  Dr. E.S. did not discuss the appellant's employment with Ford Motor Corporation.

At a July 2006 VA ear and audiological examination, the examiner reviewed the Veteran's service medical records noting that hearing was within normal limits at the enlistment and separation examinations.  There was no evidence of treatment for an in-service ear or hearing disorder.  The examiner noted that Veteran did not serve in combat.  The examiner noted that the Veteran's hobbies included hunting and the use of power tools.  He had been issued a hearing aid in 1992 for his left ear, and in 2004 for his right ear.  Hearing loss was first noted in a Ford Motor Company screening for hearing loss in a noisy factory environment.  He wore hearing protection at work.  The pertinent diagnosis was bilateral sensorineural hearing loss.  

The examiner noted that the Veteran's hearing had been normal at separation from service discharge in 1965.  The examiner stated that hearing loss was first diagnosed in 1991, which was 25 years after military service.  The Veteran explained that in everyday life he experienced difficulty understanding speech and that he first noticed hearing loss in 1974-1975.  

The examiner concluded that although the type of hearing loss was consistent with noise exposure, the Veteran had chronic post-service noise exposure during his employment at the Ford Motor Company.  Therefore, hearing loss and tinnitus were not likely due to the very limited exposure to "mortar and M50 machine guns" during the military service.  

A VA audiologist concurred with the aforementioned physician's opinion noting that:
.
It is widely agreed that (hearing loss) related to noise exposure does not enjoy a delay in onset and that the (hearing loss) does not progress once the noise source is (discontinued).  As the (patient's) hearing was (within normal limits) at (discharge), it is less likely that (hearing loss) is attributed to military noise exposure and more likely attributed to post-service exposure at Ford Motor Company.

At an August 2007 VA ear and audiological examination, the Veteran explained to the audiologist that his greatest difficulty was understanding conversational speech, especially on the telephone.  In his report, the VA examiner noted that the Veteran submitted new evidence since the previous VA examination consisting of a Ford Motor Company pre-employment physical history report from 1971.  The examiner stated that as the Veteran's hearing was within normal limits at the time of service separation, his previous opinions were unchanged.  The physician and Chief audiologist concurred regarding the etiology of hearing loss and tinnitus that it was less likely as not, i.e., less than a 50/50 probability, that the Veteran's bilateral hearing loss was caused by or as a result of noise exposure during active duty.  The audiologist noted:

I have reviewed the claims folder and the new information provided, to include hearing testing from employment at Ford Motor Company documenting the presence of a (hearing loss) in 1971.  Hearing upon (release from active duty) in 1965, however documented (normal) hearing at all frequencies

Six years elapsed between Veteran's (discharge) physical showing (normal) hearing and his employment exam documented decreased hearing.  This suggests some factor in this period is responsible for the change. (Neurosensory hearing loss) is generally agreed not to enjoy a delay in onset and does not worsen once the harmful noise levels are removed or decreased.  While [Dr. E.S.] concedes that this Veteran experienced significant noise levels during military service [3 yrs] as well as on his civilian job (28 yrs), [Dr.E.S.] is able to determine that the damage occurred during military service.  I can only assume that [Dr.E.S.] did not have the benefit of reviewing the Veteran's military records which clearly documented (normal) hearing at enlistment and separation with no significant shifts in threshold...

The file contains extensive medical records for other conditions.  It also contains various audiograms.  Other than the 1971 audiology report and the 1977 National Guard examination, they date from at least 35 years after service and offer no nexus opinions.

Analysis

The Veteran asserts that his hearing loss is due to his active duty service.  Supporting the Veteran's claim are his lay assertions and the medical opinions by Dr. E.S.  Weighing against the Veteran's claim are the July 1965 separation examination which demonstrates normal hearing upon discharge, the fact that no hearing loss is demonstrated until six years after the Veteran's discharge from active duty, and the medical opinions of VA examiners to include at least one examiner who reviewed the 1971 Ford Motor study.  

Initially, the evidence preponderates against finding a sensorineural hearing loss within one year of the Veteran's discharge from active duty.  Accordingly, the Veteran may not be granted service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The evidence is thus considered only on the basis of direct service-connection.

In evaluating the weight given to evidence, to include the Veteran's lay statements there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Employing this three-step inquiry, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for bilateral hearing loss.  

Regarding the Veteran's lay assertions, he reports continuously experiencing a hearing loss since discharge.  In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr (concerning varicose veins); Jandreau (a dislocated shoulder).  In this case, the Veteran is competent to discuss the fact that he had problems hearing.  As a lay person he is not, however, competent to diagnose a sensorineural hearing loss.  

Thus, as the Veteran is shown to be competent to discuss his problems hearing, the Board must consider his credibility.  In this regard, the Board affords Veteran's claim that his hearing loss began in service limited credibility due to inconsistency.  Notably, in a September 2004 statement, the Veteran asserted that he had experienced hearing loss since service, and in his July 2007 VA examination, he stated that he first observed hearing loss between 1974 and 1975.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements).

Adding to the question of the Veteran's credibility, is the fact that the first record of any hearing loss dates from six years after discharge from active duty.  While not the dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

There is no post-service clinical evidence of a continuity of symptomatology pertaining to any hearing loss prior to 1971, when a sensorineural hearing loss is demonstrated in the October 1971 audiogram as observed by the July 2006 VA audiologist findings.  (The Board's findings of a hearing loss are based only upon the VA examiner's reading of the graph.)  Thus, a continuity of symptoms since service separation is not demonstrated.

Moving to the medical opinions of Dr. E.S., and the VA medical examiners, the Board finds that the medical opinions of the VA examiners are more probative than those of Dr. E.S.

Initially, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, included in the factors which assess the probative value of a medical opinion is the physician's access to the claims file and the thoroughness and detail of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Dr. E.S.'s opinions are of limited probative value.  Dr. E.S. does not indicate that he reviewed the Veteran's military and post service medical records.  Further, Dr. E.S. stated in January 2005 that the Veteran's hearing loss was due to his "extensive noise exposure" in service but he fails to discuss the fact that the Veteran's hearing loss was not shown at discharge or for six years thereafter.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

By contrast, the Board finds probative the medical opinions of the VA examiners in July 2006 and August 2007.  Following a review of the claims file and audiological examination of the Veteran, including his reported history, the examiners opined that it was less likely as not, i.e., less than 50/50 probability, that the appellant's bilateral hearing loss was caused by or as a result of noise exposure during active duty.  The examiners noted that the Veteran's hearing was within normal limits at the time of the service separation and that six years elapsed between his discharge and an employment exam documenting decreased hearing specifically stating that hearing loss related to noise exposure is not known to be delayed in onset.  

The Board is cognizant of the fact that the VA examiner stated that the Veteran was first diagnosed with hearing loss in 1992.  While the record demonstrates hearing loss in the October 1971 audiology report, a formal diagnosis of bilateral hearing loss is not provided until 1992, making the VA examiner's finding accurate.  Even assuming, arguendo, that the audiogram should be considered a diagnosis of hearing loss, that diagnosis would be dated six years after the Veteran's discharge and the October 1971 audiogram is discussed in an addendum report by the VA August 2007 examiners who stated that, as separation examinations showed no hearing loss, the October 1971 evidence did not change the previous findings.  

As a bilateral hearing loss was not demonstrated in service or until years thereafter, as sensorineural hearing loss was not shown to have been manifested to a compensable degree within one year of the Veteran's separation from active military service, and because the probative evidence of record indicates that hearing loss is not causally related to his active service, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  As such, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


